Exhibit 10.52
(Biogen Idec Logo)
April 1, 2009
Dear Bob:
I am pleased to confirm your promotion to Chief Operating Officer. This position
will report to Jim Mullen, President and CEO, and will be based at our
Cambridge, Massachusetts facility.
The specific terms of your promotion are as follows:
Promotion Date: The effective date of your promotion is March 30, 2009.
Base Salary: Your biweekly salary will be $27,692.31, which is equivalent to an
annual salary of $720,000.06.
Annual Bonus Plan: Your target bonus opportunity under the Biogen Idec Annual
Bonus Plan will be 75% of your annualized base salary. Please refer to the Plan
documents for further details about eligibility and payment provisions.
Long-Term Incentive: You will be granted Restricted Stock Units (RSUs) in
connection with your promotion. The RSU grant date will be the first trading day
of the month following your effective date of promotion. The approximate grant
date value of your RSU grant will be $190,000. The number of RSUs to be granted
to you will be calculated by dividing $190,000 by the closing price of Biogen
Idec stock on the grant date, with the resulting number of shares rounded to the
nearest five shares. Assuming your continued employment, these RSUs will vest
and convert into shares of Biogen Idec common stock at the rate of one-third per
year over three years, beginning on the first anniversary of your grant date.
You will also be granted an option to purchase shares of the common stock of
Biogen Idec at an exercise price equal to the closing price of Biogen Idec stock
on the grant date. The stock option grant date will be the first trading day of
the month following your effective date of promotion. The approximate grant date
value of your stock options will be $190,000. The number of stock options to be
granted to you will be calculated by dividing $190,000 by the result of
multiplying the closing price of Biogen Idec stock on the grant date by our
Black-Scholes ratio of 37.6% with the resulting number of shares rounded to the
nearest five shares. The option will have a ten-year term and, assuming your
continued employment, will vest equally at the rate of one-fourth per year over
a four-year period, beginning on the first anniversary of your grant date.
You will also be granted Performance-Based Restricted Stock Units (“Granted
PBRSUs”). The PBRSU grant date will be the first trading day of the month
following your effective date of promotion. The approximate grant date value of
your Granted PBRSUs will be $190,000. The number of Granted PBRSUs will be
calculated by dividing $190,000 by the closing price of Biogen Idec stock on the
grant date, with the resulting number of shares rounded to the nearest five
shares. These Granted PBRSUs will be fixed in number (i.e., become “Eligible
PBRSUs”) based on the Company Multiplier for 2009 PBRSUs, as determined by the
Compensation and Management Development Committee (CMDC) after the conclusion of
the 2009 PBRSU Performance Period. Assuming your continued employment, one-third
of the Eligible PBRSUs will vest and convert into shares of Biogen Idec common
stock on the later of the first anniversary of your grant date or the date on
which the Company’s LTI Performance Multiplier for 2009 is approved by the CMDC;
the second and final one-thirds of the Eligible PBRSUs will vest on the second
and third anniversaries of your grant date.
The actual terms of your RSU, stock option and PBRSU grants will be communicated
to you following the grant date. Your grants will be awarded under the Biogen
Idec Inc. 2008 Omnibus Equity Plan. You are considered a “designated employee,”
as defined in the 2008 Omnibus Equity Plan. Our 2008 Omnibus

 



--------------------------------------------------------------------------------



 



Equity Plan and Prospectus are available on iNet. Please read these documents
for information about your LTI grants.
Stock Trading Plan: As Chief Operating Officer, you are required to enter into a
10b5-1 stock trading plan for all open market trades in Biogen Idec stock. A
10b5-1 plan allows you to buy or sell Biogen Idec securities at pre-defined
times and/or prices and provides an affirmative defense against insider trading
liability. More information on 10b5-1 trading plans is available on iNet.
Additional Executive Benefits
Vacation: You are entitled to 35 vacation days per year, accrued on a per pay
period basis.
Supplemental Savings Plan: You are entitled to participate in Biogen Idec’s
Supplemental Savings Plan (SSP). This plan allows you to make pre-tax deferrals
of up to 80% of your base salary and up to 100% of your Annual Bonus payment and
certain other eligible incentive payments. Your contributions to this plan may
be limited by your contributions towards other plans (e.g., 401(k), ESPP,
medical, etc.).
Life Insurance: You will be provided life insurance coverage equal to three
times your annual base salary, subject to meeting the medical standards stated
in the group term life insurance policy for U.S. employees. Biogen Idec pays the
premium for this insurance. The IRS requires employers to impute the value of
company-paid life insurance for coverage over $50,000. This imputed income will
be displayed on your pay stub.
Severance: Under certain circumstances, you will be entitled to receive
severance benefits. Your severance benefits are explained in detail in the
attached executive severance document.
IRC 280G Excise Taxes: In the event of a Change in Control (as defined in
Section 280G of the Internal Revenue Code), compensation paid to you may trigger
an excise tax (in addition to ordinary income taxes). Biogen Idec will reimburse
you for any excise taxes you incur under Section 280G as a result of a Change in
Control. This includes gains from the exercise of stock options and vesting of
RSUs and PBRSUs, as well as the reimbursement for such penalties. In addition,
Biogen Idec will reimburse you for income taxes imposed on Biogen Idec’s
reimbursement of the excise taxes. This reimbursement will be paid to you as
soon as administratively practicable and, in any event, no later than
December 31 of the year following the year in which payment of any taxes for
which Biogen Idec is providing reimbursement is made.
Tax Preparation, Financial and Estate Planning: You are entitled to
reimbursement of up to $7,500 per calendar year (January 1 — December 31) for
expenses incurred due to tax preparation, financial and/or estate planning
services, as well as the purchase of tax preparation and/or financial planning
software. Reimbursement must be made no later than the end of the calendar year
following the year in which the expense is incurred, and must be requested
within the deadlines and processes established in the policy.
Air Travel Upgrade: You are entitled to fly first class on all U.S.
transcontinental flights (e.g., Boston to San Diego). Overseas flights and other
domestic flights are subject to the same policy as all other employees.
Your employment at Biogen Idec continues to be employment at-will. This means
that just as you are free to leave your employment at any time, with or without
cause or notice, Biogen ldec also has the same right to terminate your
employment at any time, with or without cause or notice.

 



--------------------------------------------------------------------------------



 



I am confident you will continue to contribute to Biogen Idec’s success and wish
you the best of luck in your new position.
Sincerely,
/s/ Craig Eric Schneier
Craig Eric Schneier, Ph.D.,
EVP, Human Resources, Public Affairs & Corporate Communications

cc:   Jim Mullen

 